DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 1/5/22 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a steam generator".  There is insufficient antecedent basis for this limitation in the claim because it is unclear if it refers to the steam generator recited in claim 1.
Claims 8-11 recite the limitation "the driving time".  There is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites the limitation "a steam generator".  There is insufficient antecedent basis for this limitation in the claim because it is unclear if it refers to the steam generator recited in claim 1.
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20090241367 by Yoo et al.
As to claim 1, Yoo discloses a clothes care apparatus comprising a water supply tank (para. 37); a steam generator 30 (fig. 3) with a case 110, a heater 140, and a water level sensor 160; a water supplier (e.g. valves, para. 38) to supply water to the case; an input 60 to receive a steam course selected by a user (fig. 4, para. 46); and a controller 80 configured to control the water supplier so that water supplied corresponding to the selected steam course starts from a reference water level (sensed water level, para. 50), and control the heater to heat the water (para. 42).
As to claim 2, Yoo discloses that the reference water level is a sensed water level in the case (para. 50), and the controller controls a driving time of the water supplier so 
As to claim 3, Yoo discloses that the controller controls the water supplier to supply the water to the case during the driving time (para. 52).
As to claim 4, Yoo discloses a memory to store the driving time of the water supplier to each type of steam course and the water supplier is controlled to supply the water during the stored driving time (a second course has a preset supply time, para. 52; a first course requiring more water has a longer water supply time, para. 50).
As to claim 5, Yoo discloses a steam injector (nozzle 40, fig. 2) to spray steam into a chamber, wherein the controller controls the injector to jet steam generated from supplied water (para. 30).
As to claim 6, Yoo discloses that the steam jetting stops when the water level reaches the reference water level from the target water level (para. 50, the amount of water supplied above the sensed reference water level is the amount to be used to generate steam in a cycle; para. 51, steam jetting stops at the termination of the steam supply time for the cycle; i.e., once the water level reaches the reference water level from the target water level steam jetting stops since the amount of water used was sufficient for the given cycle).
As to claim 7, Yoo discloses that the water level sensor 160 includes a housing coupled to the case 110 (fig. 3); an a plurality of electrodes 162, 164, 166 supported by the housing, the electrodes including a first electrode 166 sensing a high water level and 
As to claim 8, Yoo discloses that the controller can detect the reference water level through the first electrode (para. 38) and controls the driving time of the water suppliers so that the water level reaches a target water level corresponding to the selected steam course (para. 52).
As to claim 9, Yoo discloses that the controller controls the water supplier to supply the water to the case during the driving time (para. 52).
As to claim 10, Yoo discloses a memory to store the driving time of the water supplier to each type of steam course and the water supplier is controlled to supply the water during the stored driving time (a second course has a preset supply time, para. 52; a first course requiring more water has a longer water supply time, para. 50).
As to claim 11, Yoo discloses a steam injector (nozzle 40, fig. 2) to spray steam into a chamber, wherein the controller controls the injector to jet steam generated from supplied water (para. 30).
As to claim 12, Yoo discloses that the steam jetting stops when the water level reaches the reference water level from the target water level (para. 50, the amount of water supplied above the sensed reference water level is the amount to be used to generate steam in a cycle; para. 51, steam jetting stops at the termination of the steam supply time for the cycle; i.e., once the water level reaches the reference water level from the target water level steam jetting stops since the amount of water used was sufficient for the given cycle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711